DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 11-29-22.
Claims 1, 6-9, 11 and 16 are amended.
Claims 11-20 are withdrawn.

Election/Restrictions
This application contains withdrawn claims 11-20 drawn to an invention nonelected.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

       Response to Arguments
Since Claim 1 has been amendment, the rejection of claims 1-10 under first paragraph of 35 U.S.C. 112(a) of last office action is withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In newly amended claim 1, applicant added a limitation of “a second header configure to mount wire leads of the second wire coil to the PCB”, which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
There is only one header “124” in the disclosure of the application; and there is no description of “a second header” in disclosure of the application, neither in Specification or Drawings of the application. 
Examiner’s Notes: Applicant adding “a second header” in amended claim 1, is just for trying to overcome the prior art used in last office action. It is improper to add the limitation of “a second header” in the newly amended claim 1 since there is no “a second header” in the original claims or in the disclosure of the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of  “a second header configure to mount wire leads of the second wire coil to the PCB”, in newly amended claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (US20120154095), in view of Ogawa et al. (US20190371514).
Re Claim 1, Li show and disclose
A hybrid transformer comprising: 
first (upper coil winding 60, fig. 3) and second (lower coil winding 20, fig. 3) wire coils arranged on opposing surfaces of a printed circuit board (circuit board 10, fig. 3); wherein the first wire coil comprises a primary winding (primary coil 60, [0033]) for the hybrid transformer, and wherein the second wire coil comprises a secondary winding (secondary coil winding 20, [0033]) for the hybrid transformer (a transformer, [Title] with two primary windings 60 and two secondary windings, [0033], fig. 3);
a core (71, fig. 3) extending through the PCB, wherein the first and second coils are each wound around the core (fig. 3); 
a first header (32A with connection pins 35A on first bobbin 30A, fig. 3) configured to mount wire leads of the first wire coil to the PCB (primary windings 60 are connected electrically to the circuit board 10 through the at least one pin 35A on first bobbin 30A, [0041], fig. 3), the wire leads of the first wire coil electrically coupling one of the first and second wire coils coil to the PCB (primary windings 60 are connected electrically to the circuit board 10 through the at least one pin 35A on first bobbin 30A, [0041]); and
the wire leads of the second wire coil electrically coupling the second wire coil to the PCB (secondary winding 20 is electrically connected to circuit board 10, [0042]);


Li does not disclose
 a second header configured to mount wire leads of the second wire coil to the PCB. 
Ogawa teaches a device wherein
a second header configured to mount wire leads of the second wire coil to the PCB (header for input terminals 108 and 110 (fig. 2) are connected to the primary winding 120, and header for output  terminals 112 and 114 are connected to the secondary winding 122 and 124, [0020]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use headers for both primary and secondary winding for connecting the wirings to the circuit board as taught by Ogawa in the electronic device of Li, in order to be able to easily connect/disconnect the wirings to/from the circuit board for the electronic device; and since using a header for connecting windings to a circuit board, or connecting the wirings to a circuit without a header are just designer’s choices, and both are well-know and common in the art. (also see 112 rejection above)
Re Claim 2, Li show and disclose
The hybrid transformer of claim 1, further comprising at least one insulator (insulative layers 30, 40 and 50, fig. 3, 10 and 11) having a shape that corresponds with one of the first and second wire coils (fig. 3, 10 and 11).
Re Claim 3, Li show and disclose
The hybrid transformer of claim 2, wherein the at least one insulator is combined with the one of the first and second wire coils forming a coil assembly (fig. 3, 10 and 11) and providing a flat surface (flat surfaces, fig. 3, 10 and 11) of the one of the coil assembly.
Re Claim 4, Li show and disclose
The hybrid transformer of claim 3, wherein the flat surface of the coil assembly is adjacent the PCB (fig. 2-4 and 10-11).
Re Claim 5, Li show and disclose
The hybrid transformer of claim 4, wherein the coil assembly is surface mounted on the PCB (fig. 1-4).
Re Claim 6, Li show and disclose
The hybrid transformer of claim 1, wherein the first and second coils wire are each one of stranded wire, litz wire, or solid wire (of windings 20 and 60, fig. 3).
Re Claim 7, Li show and disclose
The hybrid transformer of claim 1, wherein the first and second wire coils are each selected from among a plurality of coils having different sizes or shapes (fig. 3).
Re Claim 8, Li show and disclose
The hybrid transformer of claim 7, wherein a passageway (through holes, fig. 3) is formed by the first coil, the second wire coil, and the PCB, and wherein a central limb (72, fig. 3) of the core extends through the passageway.
Re Claim 9, Li show and disclose
The hybrid transformer of claim 8, wherein the first wire coil is larger than the second wire coil (fig. 3 and 4), and wherein the first wire coil is spaced farther from the central limb of the core (with added tube 34A and a gap, fig. 3) than the second wire coil.
Re Claim 10, Li show and disclose
The hybrid transformer of claim 9, wherein a turns ratio of the hybrid transformer is customizable (as designed, fig. 3) without changing the PCB.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848